DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.

Response to Amendment
The reply filed 22 June 2021 has been entered.
Disposition of claims:
Claims 1-4, 7-13, and 15-20 are pending.

The Declaration Traversing Rejections under 37 CFR 1.132 filed 22 June 2021 is insufficient to overcome the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada (JP 2003-073665 A—machine translation relied upon) (hereafter “Hamada”) in view of Nazeeruddin et al. (US 2013/0317212 A1) (hereafter “Nazeeruddin”) and Kwong ‘737 (US 2009/0108737 A1) (hereafter “Kwong ‘737”) as set forth in the last Office action as well as the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”) as set forth in the last Office action for the reasons outlined in paragraphs 17-25, below.

Response to Arguments
Applicant's arguments, see the final paragraph of p. 2 through the 2nd paragraph of p. 3 of the reply filed 22 June 2021 regarding the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin and Kwong ‘737 as set forth in the last Office action as well as the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”) as set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the substituent R of Hamada does not comprise any choices which can be joined together to form a ring. Applicant further argues that given that the purpose of the substituent R is to lower operation voltage and increase 
While Hamada does not explicitly state that the choices of the substituent R cannot be joined to form a ring with other positions on the compound of Hamada, Hamada does not teach away from the substituent R being joined to form a ring with another position on the compound of Hamada. As outlined below, the teachings for the modification to form a joined ring is provided by the teachings of Nazeeruddin.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, while the phenyl ring that is the substituent R of Hamada is modified, it remains a phenyl ring. Therefore, one of ordinary skill in the art would expect that the effects of lowered operation voltage and increased emission efficiency due to the presence of the substituent group R would persist.
For at least these reasons, the arguments are not found to be persuasive and the rejection is maintained.

Applicant's arguments, see the 3rd and 4th paragraphs of p. 3 of the reply filed 22 June 2021 regarding the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin and Kwong ‘737 as set forth in the last Office action as well as the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 2002/0050786 A1) 
Applicant argues that it would be difficult for one of ordinary skill in the art to recognize from the structures of Nazeeruddin that the teachings of Nazeeruddin could be applicable to the compound of Hamada. Applicant argues that therefore, the rejection should be withdrawn.
As outlined below, the general formula of Nazeeruddin encompasses a compound similar to that of Hamada in which a fused ring including the substituent R of Hamada has been formed. One of ordinary skill in the art would therefore recognize that the taught benefits of Nazeeruddin could be applied to the compound of Hamada by forming a fused ring as described by Nazeeruddin.
For at least these reasons, the arguments are not found to be persuasive and the rejection is maintained.

Applicant's arguments, see the 1st paragraph of p. 4 through the 1st paragraph of p. 5 as well as the of the 6th
Applicant argues that the comparison of the example C2’ to examples E1 through E5 represent a showing of unexpected results commensurate in scope with the claimed invention showing nonobviousness over the cited prior art. Applicant argues that therefore, the rejection should be withdrawn.
The results show a maximum increase in efficiency of 30% and a maximum decrease in operation voltage of 12%. 
Nazeeruddin teaches in paragraphs [0035]-[0036] that by increasing the rigidity of the compound, decomposition is reduced and that by reducing degradation, the products of degradation would be reduced. These products of degradation act as charge and/or exciton traps which decrease device performance. Therefore, one of ordinary skill in the art would recognize that by reducing degradation, the formation of charge and/or exciton traps would also be reduced, leading to fewer charge and/or exciton traps which would be understood to lead to increased efficiency and lowered driving voltage. This is because charge traps would necessitate increased current flow through increase driving voltage, which would be measured as reduced efficiency. In sum, increases in efficiency and decreases in driving voltage would be expected. Therefore, a 30% increase in efficiency and a 12% drop in driving voltage would not be unexpected.
For at least these reasons, the arguments are not found to be persuasive and the rejection is maintained.

Applicant's arguments, see the 2nd paragraph of p. 5 as well as the of the 6th paragraph of p. 6 reply filed 22 June 2021 regarding the rejection of claims 1-4, 7-13, 
Applicant argues that the comparison of the example C2’ to example C1’ show that the devices of Nazeeruddin perform poorly compared to the devices of Hamada. Applicant argues that therefore, one of ordinary skill in the art would not look to the teachings of Nazeeruddin to modify the compounds of Hamada. Applicant argues that therefore, the rejection should be withdrawn.
There are multiple differences between the tested compound of Nazeeruddin and the tested compound of Hamada. Therefore, it cannot be determined from the presented data that the formation of a fused ring structure as in Nazeeruddin would not be recognize to improve the performance of the compounds of Hamada. Furthermore, one of ordinary skill in the art would recognize that the teaching of Nazeeruddin that the fused ring structure of Nazeeruddin stabilizes ligands of a metal complex is applicable to more than the exemplified compounds of Nazeeruddin based on the structures encompassed by the general formula of Nazeeruddin. One of ordinary skill in the art would further recognize that different rings of the ligands of the metal complexes that are encompassed by the general formula of Nazeeruddin may lead to performance differences unrelated to the performance improvements gained by forming a fused ring structure per the teachings of Nazeeruddin.
For at least these reasons, the arguments are not found to be persuasive and the rejection is maintained.

Applicant's arguments, see the 3rd paragraph of p. 5 of the reply filed 22 June 2021 regarding the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin and Kwong ‘737 as set forth in the last Office action as well as the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”) as set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that Kwong fails to give any teaching, suggestion, or motivation on modifying the compound of Hamada. Applicant argues that therefore, the rejection should be withdrawn.
The compound of Hamada is comprised of 2-phenylpyridine just as are the compounds of Kwong. As outlined below, Kwong provides teaching, suggestion, and motivation to modify the compounds of Hamada due at least to the structural similarity of the compounds of Kwong to the compounds of Hamada.
For at least these reasons, the arguments are not found to be persuasive and the rejection is maintained.

Applicant's arguments, see the final paragraph of p. 5 through the 4th paragraph of p. 6 of the reply filed 22 June 2021 regarding the rejection of claims 1-4, 7-13, 15-17, and 20 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin and 
Applicant argues that one of ordinary skill in the art cannot realize how to produce the resultant compound of the rejection based on the teachings of the cited references despite the evidence provide by Ise et al. (WO 2011/013843) (hereafter “Ise”). Applicant argues that other compounds differing from the claimed compounds may be produced and that only by hindsight reconstruction could it be construed that one of ordinary skill in the art would have the necessary knowledge to produce the resultant compound of the rejection. Applicant argues that therefore the rejection should be withdrawn.
While Applicant states that the evidence in Ise fails to show that one of ordinary skill in the art would possess the necessary knowledge to synthesize the resultant compound of the rejection Applicant points to no particular deficiency. Therefore, for the same reasons as stated in paragraphs 12 through 26 of the Office action of 30 April 2020, both Nazeeruddin and Ise provide evidence that it would have been within the technical grasp to form the oxygen linker of the resultant compound of the rejection at the time the invention was effectively filed. As outlined in these paragraphs, it is Nazeeruddin that teaches the reaction pathway for forming the oxygen linkage. As outlined in these paragraphs, Ise provides evidence that the methoxy group substituent and fluorine atom substituent necessary for the reaction pathway of Nazeeruddin would 
While Applicant asserts that other resultant compounds would have been obvious and that the formation of a resultant compound meeting the limitations of the instant claims could only result from hindsight reasoning, as described above and below, only knowledge which was within the level of ordinary skill at the time the claimed invention was made was relied upon. Specifically, as described above and below, it would have been obvious to modify Hamada’s Compound 10, and it would have been obvious to modify the Compound to have an oxygen linker as in the claimed compounds because of the motivation taught by Nazeeruddin. Furthermore, as evidenced by Nazeeruddin and Ise, synthetic pathways to provide the resultant compound of the rejection were within the knowledge of one of ordinary skill in the art.
For at least these reasons, the arguments are not found to be persuasive and the rejection is maintained.

Applicant's arguments, see the 5th paragraph of p. 6 of the reply filed 22 June 2021 regarding the rejection of claims 18-19 under 35 U.S.C. 103 over Hamada in view of Nazeeruddin, Kwong ‘737, and Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”) as set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that Yamakazi does not cure the deficiencies of the rejection described above. Applicant argues that for the same reasons as outlined above the rejection should be withdrawn.
For the same reasons as outlined above, the rejections have been maintained.


EXAMINER’S NOTE
The Examiner is interpreting the term “aryl” in claims 1-20 to mean both aromatic hydrocarbon groups and heteroaromatic groups.
The specification does not provide a specific definition of “aryl”. Furthermore, no limitations are directed toward “heteroaryl” groups.
The IUPAC Gold Book definition for “aryl” (see the previously cited definition “aryl group”) groups is:
“Groups derived from arenes by removal of a hydrogen atom from a ring carbon atom. Groups similarly derived from heteroarenes are sometimes subsumed in this definition.”
The Examiner is interpreting the IUPAC definition to mean “aryl” can refer to both aromatic hydrocarbon groups and heteroaromatic groups (see the attached IUPAC Gold Book definitions of “arenes” and “heteroarenes”). Therefore, using the broadest reasonable interpretation of the term “aryl”, the Examiner is interpreting the claims to mean that “aryl” refers to both aromatic hydrocarbons and heteroaromatic groups.
This is reinforced by dependent claims 3, 4, 12, and 13 which recite an “aryl” group can have fewer than 6 carbon atoms, which is only possible in heteroaromatic groups.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2003-073665 A—machine translation relied upon) (hereafter “Hamada”) in view of Nazeeruddin et al. (US 2013/0317212 A1) (hereafter “Nazeeruddin”) and Kwong ‘737 (US 2009/0108737 A1) (hereafter “Kwong ‘737”) and as evidenced by the IUPAC Gold Book definitions of “aryl”, “arene”, and “heteroarene”.
As noted above, the Examiner is interpreting the claims to mean that “aryl” refers to both aromatic hydrocarbons and heteroaromatic groups.
The IUPAC Gold Book definition for “aryl” (see the attached definition of “aryl group”) groups is:
“Groups derived from arenes by removal of a hydrogen atom from a ring carbon atom. Groups similarly derived from heteroarenes are sometimes subsumed in this definition.”
The Examiner is interpreting the IUPAC definition to mean “aryl” can refer to both aromatic hydrocarbon groups and heteroaromatic groups (see the attached IUPAC Gold Book definitions of “arenes” and “heteroarenes”). Therefore, using the broadest reasonable interpretation of the term “aryl”, the Examiner is interpreting the claims to mean that “aryl” refers to both aromatic hydrocarbons and heteroaromatic groups.

Regarding claims 1-4, 7-13, and 15-17: Hamada discloses an electronic device that is an organic light-emitting diode (OLED) comprising a first electrode, a second electrode, and a light emitting layer disposed between the first electrode and the second electrode {(paragraph [0031]: A device is produced in the same manner as in Example 1, but using the compound of Chemical formula 10 as the luminescent material.), (paragraph [0032]: Chemical formula 10, the structure of which is shown below.), (paragraphs [0014]-[0027]: Description of the structure of the device that is Hamada’s Example 1.), (paragraph [0014]: The device comprises two electrodes, an organic luminous layer (i.e., a light-emitting layer), an organic hole transport bed (i.e., a hole transport layer), and an organic electron transport layer.), (paragraphs [0025]-[0026]: The light-emitting layer comprises a metal complex compound of the disclosure as the luminous material.)}.
Nazeeruddin defines an OLED as being a device comprising an organic layer sandwiched between two electrodes that produces light {paragraph [0006]}
The light emitting layer of the device of Hamada is made of the compound shown below {(paragraph [0031]: A device is produced in the same manner as in Example 1, but using the compound of Chemical formula 10 as the luminescent material.), (paragraph [0032]: Chemical formula 10, the structure of which is shown below.), (paragraphs [0014]-[0027]: Description of the structure of the device that is Hamada’s Example 1.), (paragraph [0014]: The device comprises two electrodes, an organic luminous layer (i.e., a light-emitting layer), an organic hole transporting layer, and an organic electron transport layer.), (paragraphs [0025]-[0026]: The light-emitting layer comprises a metal complex compound of the disclosure as the luminous material.)}.
[AltContent: textbox (Hamada’s 
Chemical Formula 10)]
    PNG
    media_image1.png
    220
    255
    media_image1.png
    Greyscale

The Examiner notes that the Examiner is interpreting the phrase “… is made of …” to mean that the light emitting layer is constructed using the compound. The compound shown above is a component of the light emitting layer of Hamada and therefore, the light-emitting layer “is made of” the compound shown above.
Hamada does not teach that the phenyl substituent on the pyridine ring of the ligands of Hamada’s metal complex compound shown above is linked to the phenyl ring of the 2-phenylpyridine ligand through an oxygen atom.
Nazeeruddin teaches metal complexes comprising ligands having the structure shown below {paragraphs [0039]-[0043]: The disclosure relates to an organometallic complex comprising at least one ligand P* that can be represented by Formula (I).}.
[AltContent: textbox (Nazeeruddin’s Formula (I))]
    PNG
    media_image2.png
    598
    804
    media_image2.png
    Greyscale


Where in the ligand of Nazeeruddin’s Formula (1): E1 can be an aromatic ring bonded to the metal via a carbon atom; E2 can be a heteroaromatic ring bonded to the metal via a nitrogen atom; E3 can be an aromatic ring; A can be an oxygen atom {paragraphs [0040]-[0043]}.
Nazeeruddin exemplifies metal complex compounds comprising a substituent phenyl group linked to a phenyl ring of a ligand that is bonded to the metal center through an oxygen atom, as shown below {paragraph [0066], formula (VIII) and paragraph [0068], formula (XIII)}.

    PNG
    media_image3.png
    401
    839
    media_image3.png
    Greyscale

Nazeeruddin teaches that forming 7-membered central rings, as in the compounds of formulas (VIII) and (XIII) of Nazeeruddin and of Nazeeruddin’s formula (I), the lifetime of a device using the compound is increased {paragraph [0038]: “To improve the lifetime of phosphorescent devices, the inventors developed similar ligands while using a 7- or more membered central ring (formula (I)).”}.
At the time the invention was effectively filed, it would have been obvious to have modified the metal complex compound of Hamada by linking the substituent phenyl ring with the phenyl ring of the ligand that is bonded to the metal center through an oxygen atom, based on the teaching of Nazeeruddin. The motivation for doing so would have been to increase the lifetime of the OLED device using the metal complex compound, as taught by Nazeeruddin.
Hamada in view of Nazeeruddin does not teach that the compound shown above is a heteroleptic iridium complex comprising a single ligand having the structure of the modified phenyl substituted 2-phenylpyridine ligands of the compound of Hamada as modified by Nazeeruddin shown above and two unsubstituted 2-phenylpyridine ligands.
Kwong ‘737 teaches that heteroleptic complexes can be advantageous because of the desirable properties imparted by the different ligands {p. 8, paragraph [0055]}. Kwong ‘737 provides the example of a heteroleptic complex in which one ligand with higher molecular weight imparts good stability while a second ligand with lower molecular weight imparts lower evaporation temperatures, providing easier processibility and improved manufacturing {p. 8, paragraph [0055]}. 
Kwong ‘737 exemplifies heteroleptic complexes utilizing two phenylpyridine ligands as ligands which impart lower molecular weight {(p. 8, paragraphs [0056]-[0057]), (Exemplified by compounds shown on pp. 8-10)}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have further modified Hamada’s compound to be a heteroleptic metal complex comprising two unsubstituted 2-phenylpyridine ligands and one of the ligands of the modified metal complex compound of Hamada as modified by Nazeeruddin as the third ligand, based on the teachings of Kwong ‘737. The motivation for doing so would have been to provide heteroleptic complexes in which unsubstituted 2-phenylpyridine ligands impart lower evaporation temperatures, providing easier processibility and improved manufacturing, as taught by Kwong, and the ligand of the modified metal complex compound of Hamada as modified by Nazeeruddin imparts increase device lifetime, as taught by Hamada in view of Nazeeruddin.
The resultant compound has the structure shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The resultant compound has the structure of the instant Compound 1-12 and has the structure of the instant formula MAxLy where: M is iridium; x is 1; y is 2; R1-R11, Ra, and Rb are hydrogen.

Regarding claim 20: Hamada as modified by Nazeeruddin and Kwong ‘737 teaches all of the features with respect to claim 10, as outlined above.
An OLED is an organic light emitting apparatus, because it is a light-emitting device that comprises organic layers.

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2003-073665 A—machine translation relied upon) (hereafter “Hamada”) in view of Nazeeruddin et al. (US 2013/0317212 A1) (hereafter “Nazeeruddin”) and Kwong ‘737 (US 2009/0108737 A1) (hereafter “Kwong ‘737”) as applied to claim 17 above, and further in view of Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”).
Regarding claims 18-19: Hamada as modified by Nazeeruddin and Kwong ‘737 teaches all of the features with respect to claim 10, as outlined above.
Hamada teaches that the device comprises a hole transport layer between the light-emitting layer and the first electrode and an electron transport layer between the light-emitting layer and the second electrode {paragraph [0014]: The device comprises two electrodes, an organic luminous layer (i.e., a light-emitting layer) between the electrodes, an organic hole transport bed (i.e., a hole transport layer) between the luminous layer and the first electrode, and an organic electron transport layer between the luminous layer and the second electrode.}.
The first electrode of Hamada is being equated with an anode, because it injects holes into the OLED, as evidenced by the location of a hole transport layer between the first electrode and the luminous layer. This is consistent with the description of an OLED structure provided in paragraph [0085] of the instant specification.
The second electrode of Hamada is being equated with a cathode, because it injects electrons into the OLED, as evidenced by the location of an electron transport layer between the second electrode and the luminous layer. This is consistent with the description of an OLED structure provided in paragraph [0085] of the instant specification.
Hamada does not teach that the device additionally comprises a hole injection layer between the hole transport layer and the anode and an electron injection layer between the electron transport layer described above and the cathode.
Yamazaki teaches the use of a hole injection layer between the anode and a hole transport layer and an electron injection layer between the cathode and an electron transport layer {paragraphs [0019]-[0020]}.
Yamazaki teaches that the hole injection layer can be formed by evaporation {paragraph [0142]}.
Yamazaki teaches that including a hole injection layer between a hole transport layer and an anode and an electron injection layer between an electron transport layer and a cathode improves the injection of holes and electrons from the anode and the cathode, respectively {paragraphs [0019]-[0020]}.
Yamazaki additionally teaches that the organic layers of the device of Yamazaki can be formed by spin coating {paragraph [0144]}.
At the time the invention was effectively filed, it would have been obvious to have modified the OLED of Hamada by including a hole injection layer between the anode and the hole transport layer, depositing the layer by evaporation, as well as an electron injection layer between the cathode and the electron transport layer, based on the teaching of Yamazaki. The motivation for doing so would have been to improve the injection of holes and electrons from the anode and the cathode, as taught by Yamazaki. The selection of evaporation as the method of forming the hole injection layer would have been a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).

Claims 1-4, 7-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2003-073665 A—machine translation relied upon) (hereafter “Hamada”) in view of Nazeeruddin et al. (US 2013/0317212 A1) (hereafter “Nazeeruddin”) and as evidenced by the IUPAC Gold Book definitions of “aryl”, “arene”, and “heteroarene”.
As noted above, the Examiner is interpreting the claims to mean that “aryl” refers to both aromatic hydrocarbons and heteroaromatic groups.
The IUPAC Gold Book definition for “aryl” (see the attached definition of “aryl group”) groups is:
“Groups derived from arenes by removal of a hydrogen atom from a ring carbon atom. Groups similarly derived from heteroarenes are sometimes subsumed in this definition.”
The Examiner is interpreting the IUPAC definition to mean “aryl” can refer to both aromatic hydrocarbon groups and heteroaromatic groups (see the attached IUPAC Gold Book definitions of “arenes” and “heteroarenes”). Therefore, using the broadest reasonable interpretation of the term “aryl”, the Examiner is interpreting the claims to mean that “aryl” refers to both aromatic hydrocarbons and heteroaromatic groups.

Regarding claims 1-4, 7-13, and 15-17: Hamada discloses an electronic device that is an organic light-emitting diode (OLED) comprising a first electrode, a second electrode, and a light emitting layer disposed between the first electrode and the second electrode {(paragraph [0031]: A device is produced in the same manner as in Example 1, but using the compound of Chemical formula 10 as the luminescent material.), (paragraph [0032]: Chemical formula 10, the structure of which is shown below.), (paragraphs [0014]-[0027]: Description of the structure of the device that is Hamada’s Example 1.), (paragraph [0014]: The device comprises two electrodes, an organic luminous layer (i.e., a light-emitting layer), an organic hole transport bed (i.e., a hole transport layer), and an organic electron transport layer.), (paragraphs [0025]-[0026]: The light-emitting layer comprises a metal complex compound of the disclosure as the luminous material.)}.
Nazeeruddin defines an OLED as being a device comprising an organic layer sandwiched between two electrodes that produces light {paragraph [0006]}. The device of Hamada meets this description and is therefore being equated with an OLED.
The light emitting layer of the device of Hamada is made of the compound shown below {(paragraph [0031]: A device is produced in the same manner as in Example 1, but using the compound of Chemical formula 10 as the luminescent material.), (paragraph [0032]: Chemical formula 10, the structure of which is shown below.), (paragraphs [0014]-[0027]: Description of the structure of the device that is Hamada’s Example 1.), (paragraph [0014]: The device comprises two electrodes, an organic luminous layer (i.e., a light-emitting layer), an organic hole transporting layer, and an organic electron transport layer.), (paragraphs [0025]-[0026]: The light-emitting layer comprises a metal complex compound of the disclosure as the luminous material.)}.
[AltContent: textbox (Hamada’s 
Chemical Formula 10)]
    PNG
    media_image1.png
    220
    255
    media_image1.png
    Greyscale

The Examiner notes that the Examiner is interpreting the phrase “… is made of …” to mean that the light emitting layer is constructed using the compound. The compound shown above is a component of the light emitting layer of Hamada and therefore, the light-emitting layer “is made of” the compound shown above.
Hamada does not teach that the phenyl substituent on the pyridine ring of the ligands of Hamada’s metal complex compound shown above is linked to the phenyl ring of the 2-phenylpyridine ligand through an oxygen atom.
Nazeeruddin teaches metal complexes comprising ligands having the structure shown below {paragraphs [0039]-[0043]: The disclosure relates to an organometallic complex comprising at least one ligand P* that can be represented by Formula (I).}.
[AltContent: textbox (Nazeeruddin’s Formula (I))]
    PNG
    media_image2.png
    598
    804
    media_image2.png
    Greyscale


Where in the ligand of Nazeeruddin’s Formula (1): E1 can be an aromatic ring bonded to the metal via a carbon atom; E2 can be a heteroaromatic ring bonded to the metal via a nitrogen atom; E3 can be an aromatic ring; A can be an oxygen atom {paragraphs [0040]-[0043]}.
Nazeeruddin exemplifies metal complex compounds comprising a substituent phenyl group linked to a phenyl ring of a ligand that is bonded to the metal center {paragraph [0066], formula (VIII) and paragraph [0068], formula (XIII)}.

    PNG
    media_image3.png
    401
    839
    media_image3.png
    Greyscale

Nazeeruddin teaches that forming 7-membered central rings, as in the compounds of formulas (VIII) and (XIII) of Nazeeruddin and of Nazeeruddin’s formula (I), the lifetime of a device using the compound is increased {paragraph [0038]: “To improve the lifetime of phosphorescent devices, the inventors developed similar ligands while using a 7- or more membered central ring (formula (I)).”}.
At the time the invention was effectively filed, it would have been obvious to have modified the metal complex compound of Hamada by linking the substituent phenyl ring with the phenyl ring of the ligand that is bonded to the metal center through an oxygen atom, based on the teaching of Nazeeruddin. The motivation for doing so would have been to increase the lifetime of the OLED device using the metal complex compound, as taught by Nazeeruddin.
The resultant compound has the structure of the instant Compound 1-10.

Regarding claim 20: Hamada as modified by Nazeeruddin and Kwong ‘737 teaches all of the features with respect to claim 10, as outlined above.
An OLED is an organic light emitting apparatus, because it is a light-emitting device that comprises organic layers.

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada (JP 2003-073665 A—machine translation relied upon) (hereafter “Hamada”) in view of Nazeeruddin et al. (US 2013/0317212 A1) (hereafter “Nazeeruddin”) as applied to claim 17 above, and further in view of Yamazaki et al. (US 2002/0050786 A1) (hereafter “Yamazaki”).
Regarding claims 18-19: Hamada as modified by Nazeeruddin teaches all of the features with respect to claim 10, as outlined above.
Hamada teaches that the device comprises a hole transport layer between the light-emitting layer and the first electrode and an electron transport layer between the light-emitting layer and the second electrode {paragraph [0014]: The device comprises two electrodes, an organic luminous layer (i.e., a light-emitting layer) between the electrodes, an organic hole transport bed (i.e., a hole transport layer) between the luminous layer and the first electrode, and an organic electron transport layer between the luminous layer and the second electrode.}.
The first electrode of Hamada is being equated with an anode, because it injects holes into the OLED, as evidenced by the location of a hole transport layer between the first electrode and the luminous layer. This is consistent with the description of an OLED structure provided in paragraph [0085] of the instant specification.
The second electrode of Hamada is being equated with a cathode, because it injects electrons into the OLED, as evidenced by the location of an electron transport layer between the second electrode and the luminous layer. This is consistent with the description of an OLED structure provided in paragraph [0085] of the instant specification.
Hamada does not teach that the device additionally comprises a hole injection layer between the hole transport layer and the anode and an electron injection layer between the electron transport layer described above and the cathode.
Yamazaki teaches the use of a hole injection layer between the anode and a hole transport layer and an electron injection layer between the cathode and an electron transport layer {paragraphs [0019]-[0020]}.
Yamazaki teaches that the hole injection layer can be formed by evaporation {paragraph [0142]}.
Yamazaki teaches that including a hole injection layer between a hole transport layer and an anode and an electron injection layer between an electron transport layer and a cathode improves the injection of holes and electrons from the anode and the cathode, respectively {paragraphs [0019]-[0020]}.
Yamazaki additionally teaches that the organic layers of the device of Yamazaki can be formed by spin coating {paragraph [0144]}.
At the time the invention was effectively filed, it would have been obvious to have modified the OLED of Hamada by including a hole injection layer between the anode and the hole transport layer, depositing the layer by evaporation, as well as an electron injection layer between the cathode and the electron transport layer, based on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786